Citation Nr: 1025159	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  06-24 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
chloracne, to include as due to herbicide exposure in Vietnam.

2.  Entitlement to service connection for chloracne, to include 
as due to herbicide exposure in Vietnam.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for degenerative joint 
disease of the feet, ankles, knees, and shoulders.

5.  Entitlement to service connection for degenerative joint 
disease of the back.






REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
September 1965 to September 1967, during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2005 and November 2006 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.

In May 2009, the Veteran testified at a video conference hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of this hearing is of record.  The record was held open for 30 
days because the Veteran had a doctor's appointment for one of 
the claimed conditions.  In a June 2009 letter, the Veteran's 
representative stated that no evidence would be submitted from 
the doctor's appointment because it was simply a fitting for 
shoes and no treatment was provided.  

As an initial matter, the Board notes that, in his VA Form 9 
substantive appeal, the Veteran limited the issues on appeal to 
service connection for headaches and degenerative joint disease 
of the ankles and feet.

However, his representative listed headaches, and degenerative 
joint disease of the knees, ankles, feet, and shoulders in the 
January 2009 VA Form 646 and it will be accepted as an equivalent 
to a timely formal substantive appeal (VA Form 9).  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.300, 20.302 (2009); see 
generally Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that 
once the issues are certified to the Board, the RO has waived any 
objection VA may have had as to the timeliness of the appeal).  

In March 2004, the Veteran filed a claim to reopen entitlement to 
service connection for chloracne.  The RO denied service 
connection for chloracne in a July 2005 rating decision.  The 
Veteran was informed of the RO's determination in July 2005.  In 
August 2005, the Veteran filed a Notice of Disagreement (NOD).  
In July 2006, the RO issued a Statement of the Case (SOC).  In an 
August 2006 written statement titled "refer to: 321/Appeal," 
the Veteran again asserted entitlement to service connection for 
chloracne.  The Board construes the written statement as 
equivalent to a timely Form 9 as it was dated and received within 
60 days from the date that the agency of original jurisdiction 
mailed the SOC to the Veteran.  38 C.F.R. § 20.302.  

Further, the Veteran filed a claim for service connection for 
degenerative joint disease of the back in August 2005.  The RO 
denied the claim in the November 2006 rating decision with 
subsequent notice in December 2006.  The Veteran filed an NOD in 
July 2007.  The RO should issue an SOC as the Veteran initiated 
the appeals process.  For the reasons as stated above, the issues 
have been framed as those listed on the title page of this 
document.

In December 2004, the Veteran filed a claim for service 
connection for tinnitus, an acquired psychiatric disorder 
variously diagnosed, bilateral hearing loss, diabetes mellitus, 
type II, and tinnitus.  The Veteran filed an NOD in August 2005.  
The Veteran was awarded service connection for bilateral hearing 
loss by way of a February 2009 rating decision.  An SOC was 
issued in July 2006 for the remaining issues; however, the 
Veteran never filed a formal appeal within the pertinent time 
period.  Therefore, the Board lacks jurisdiction over these 
issues.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2009).

The issue of entitlement to service connection for chloracne is 
reopened and the entire appeal is remanded and addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for chloracne was 
denied in a September 2002 rating decision.  The Veteran did not 
appeal this decision and the decision became final.  

2.  The evidence received since the September 2002 rating 
decision is new and raises a reasonable possibility of 
substantiating whether the Veteran's chloracne was a result of 
service.  


CONCLUSION OF LAW

New and material evidence having been received; the claim of 
service connection for chloracne is reopened.  38 U.S.C.A. §§ 
5103-5103A, 5107, 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens the Veteran's claim of 
service connection for chloracne and remands it for further 
development.  As such, no discussion of VA's duties to notify and 
assist is necessary. 
 
The RO initially denied the Veteran's claim of entitlement to 
service connection for chloracne in a September 2002 rating 
decision on the basis that the skin condition was not incurred in 
or related to service, albeit, Agent Orange exposure was 
conceded.  He was notified of this decision by means of a letter 
dated in September 2002, but did not appeal and the determination 
became final.  38 U.S.C.A. § 7105 (2009). 
 
Following notification of an initial review and adverse 
determination by the RO, an NOD must be filed within one year 
from the date of notification thereof; otherwise, the 
determination becomes final and is not subject to revision except 
on the receipt of new and material evidence.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156.  However, if new and material 
evidence is presented or secured with respect to a claim that has 
been disallowed the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).  Under 38 C.F.R. § 
3.156(a), evidence is considered "new" if it was not previously 
submitted to agency decisionmakers.  "Material" evidence is 
evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Moreover, in Hodge v. West, the Federal Circuit stressed that 
under the regulation new evidence could be material if that 
evidence provided "a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 155 F.3d. 1356, 1363 (Fed. 
Cir. 1998).  

The evidence available at the time of the September 2002 rating 
decision consisted of service treatment records; Report of 
Contact dated in June 2002; outpatient treatment reports from VA 
Medical Center in Alexandria, Louisiana dated from October 2001 
to September 2004, and various lay statements.  The service 
treatment records showed no complaints, treatment, findings or 
diagnosis of a skin condition during service.  None of the 
medical evidence showed a nexus of a skin condition to service.

The Veteran sought to reopen his claim of entitlement to service 
connection for chloracne in March 2004.  The evidence now 
includes additional private and VA treatment records; the 
Veteran's oral testimony given in March 2009; and written 
statements in support of his claim.  

The Board notes that the Veteran is competent to testify in 
regard to the onset and continuity of symptomatology for the 
claimed disabilities.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell 
v. Derwinski, 1 Vet. App. 466 (1991).  

That evidence is new, and does bear directly on the question of 
whether the Veteran's skin condition was incurred in or 
aggravated by service.  In the Board's opinion, this evidence 
provides a more complete picture of the Veteran's disability and 
its origin, and, thus, is not cumulative or redundant and raises 
a reasonable possibility of substantiating the claim.  As such, 
it is considered new and material and the claim is reopened.  

However, the adjudication of the Veteran's claim does not end 
with a finding that new and material evidence has been submitted, 
nor is a grant of service connection assured.  Once a claim is 
reopened, the VCAA provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A.  

Here, as noted below, the Board is requesting additional 
development with respect to the underlying claim of service 
connection for chloracne and will issue a final decision once 
that development is complete, if the case is ultimately returned 
to the Board.  


ORDER

New and material evidence having been received, the claim of 
service connection for chloracne is reopened and to that extent, 
is granted.


REMAND

The Veteran should be afforded a VA examination for his claimed 
skin condition, headaches, and degenerative joint disease of the 
feet, ankles, knees, and shoulders.  The Veteran asserts that he 
has had a skin condition (to include due to Agent Orange 
exposure), headaches, and painful joints of the feet ankles, 
knees, and shoulders since service, as indicated on a May 2006 
Written Statement.  Service treatment records, in part, reflect 
complaints of painful joints, dizziness, and fainting spells.  
(See August 1965 Report of Medical History).  April 1966 and 
February 1967 service treatment records reflect treatment for 
frequent frontal headaches.  A September 1965 service treatment 
record reflects that the Veteran was having difficulty with his 
left leg.  An October 1965 service treatment record reflects 
complaints of pain in both feet and ankles.  With regard to a 
skin condition, Agent Orange exposure is conceded given his 
service in Vietnam.

Prior to arranging for the Veteran to undergo further VA 
examination, the RO should obtain and associate with the claims 
folder all outstanding VA medical records and pertinent private 
records.  For example, the Veteran has medical records from the 
VA Medical Centers in Alexandria, Jennings, and Lafayette that 
are not associated with the claims file, as indicated on page 7 
of the hearing transcript.  He also has private medical records 
from Memorial Hospital that are not associated with the claims 
folder and that pertain to his treatment for headaches, as 
indicated on pages 14-15 of the hearing transcript.

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Hence, on remand, the VA must obtain all outstanding pertinent VA 
medical records from VA facilities, following the current 
procedures prescribed in 38 C.F.R. § 3.159 as regards requests 
for records from Federal facilities.  

Further, the record reflects that the Veteran has been receiving 
Social Security Administration (SSA) benefits since April 1998, 
as indicated from the Notice of the Award letter received in July 
1998.  There is no evidence of VA having made efforts to obtain 
these records.  SSA records must be obtained before a decision on 
the claims can be made.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1993).  

Because the Veteran filed a timely NOD under 38 U.S.C.A. § 7105 
as to degenerative joint disease of the back, appellate review of 
the issue was properly initiated, and the RO was then obligated 
to furnish him an SOC.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 19.26 (2009); see 
Manlicon v. West, 12 Vet. App. 238 (1999).  Hence, on remand the 
RO should furnish the Veteran with a SOC as to the issue of 
entitlement to service connection for degenerative joint disease 
of the back.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release 
forms, with full address information, the 
RO should obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
by VA and/or any other pertinent private 
medical facility.  All records and/or 
responses received should be associated 
with the claims folder.  If any VA or 
private records sought are not obtained, 
notify the Veteran and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

2.  Contact the SSA and obtain copies of 
records pertinent to the Veteran's claim 
for SSA benefits and a copy of any 
determination awarding benefits.  If the 
records are not available, make a notation 
to that effect in the claims folder.

3.  Then, the RO should schedule the 
Veteran for a VA examination or 
examinations in order to determine the 
nature and likely etiology of the claimed 
skin condition, headaches, and degenerative 
joint disease of the feet, ankles, knees, 
and shoulders.  

The claims folder and a copy of this remand 
must be reviewed by the examiner(s).  The 
examiner(s) must acknowledge receipt and 
review of the claims folder, any recent 
medical records obtained, and a copy of 
this remand.  

Based on a full review of the record, the 
examiner(s) should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that the Veteran's claimed skin condition, 
headaches, and degenerative joint disease 
of the feet, ankles, knees, and shoulders 
are a result of service.  

With regard to the skin condition, the 
examiner(s) is asked to provide a diagnosis 
and to superficially state whether a 
diagnosis of chloracne is appropriate, 
either currently or for any time period.  
The examiner(s) must also opine as to 
whether the skin condition is due to Agent 
Orange exposure.  

In all conclusions, the examiner(s) must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record.  The examiner(s) is to 
specifically address in his or her 
conclusion the issue contained in the 
purpose of the examination, as noted.  

A complete rationale must be provided 
for all opinions rendered.  If the 
examiner(s) finds that he/she must resort 
to speculation to render the requested 
opinion, he/she must state what reasons, 
with specificity, that this question is 
outside the scope for a medical 
professional conversant in VA practices.  

4.  The RO should issue an SOC to the 
Veteran and representative addressing the 
issue of entitlement to service connection 
for degenerative joint disease of the back.  
The RO should return this issue to the 
Board only if the Veteran timely files a 
substantive appeal.

5.  After completing the requested actions, 
and any additional notification and 
development deemed warranted, the RO should 
readjudicate the claims of service 
connection for chloracne, headaches, and 
degenerative joint disease of the feet, 
ankles, knees, and shoulders in light of 
all the evidence of record.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, he and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
should be afforded an appropriate period of 
time within which to respond thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
D. M. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


